1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11
                               ----oo0oo----
12   STACY L. WEBER and TIMOTHY
     J. WEBER,                       NO. 2:15-CV-01829 WBS
13
                 Plaintiffs,
14
         v.                            ORDER RE: MOTION FOR NEW TRIAL
15
     TMG LOGISTICS, INC., and
16   DAVINDER SINGH MINHAS,

17              Defendants.

18

19

20                               ----oo0oo----
21            The court has read and considered plaintiff’s Motion

22   for New Trial filed August 24, 2018 (Docket No. 195), along with

23   defendants’ Opposition (Docket No. 202), and plaintiff’s Reply

24   (Docket No. 203).    The parties are familiar with the testimony

25   and exhibits received in evidence at trial, which the court need

26   not reiterate in this Order.    The court finds that the verdict of

27   the jury was supported by substantial evidence and consistent

28   with the jury instructions.
                                       1
1              Plaintiff challenges the court’s decision to strike

2    certain testimony relating to collision forces.     That ruling was

3    the subject of extensive discussion at trial, and the court’s

4    reasons for that ruling were explained in detail.     No useful

5    purpose would be served by attempting to repeat or summarize that

6    discussion here.     For the reasons fully articulated by the court

7    on the record during trial, the court remains satisfied that its

8    ruling was correct.     Given the court’s explanation at the time,

9    the court does not find that defense counsel’s remarks during his

10   closing argument ran afoul of that ruling.

11             Plaintiff’s argument that the court erred by not

12   striking the statement of her doctor in the medical record that

13   plaintiff had stated that she and her husband were “wealthy” from

14   former work flipping houses is without merit.     It was part of

15   plaintiff’s case that she and her husband had made substantial

16   income flipping houses, and it was not error to allow defense

17   counsel to use that statement to argue that plaintiff stopped

18   working due to her success from those activities.     The court does

19   not find that any statements made by defense counsel in his final

20   argument justify a new trial.
21             Damages were disputed, and the court does not find that

22   the jury’s assessment of damages was against the clear weight of

23   the evidence.     Accordingly, plaintiff’s request for additur will

24   also be denied.

25             IT IS THEREFORE ORDERED that plaintiff’s Motion for New

26   Trial and/or for Additur be, and the same hereby is, DENIED.
27   Dated:   October 9, 2018

28
                                        2
